IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1290
                               Filed April 6, 2016


CURT N. DANIELS,
     Plaintiff-Appellant,

vs.

JOHN HOLTZ; WSH PROPERTIES,
LLC; HUNTERS RETREAT, LLC; and
NAVAJO ASSOCIATES, LLC,
      Defendants-Appellees.
________________________________________________________________

      Appeal from the Iowa District Court for Lucas County, Carla T. Schemmel,

Judge.



      Curt Daniels appeals the district court’s denial of a motion on res judicata

grounds. AFFIRMED.



      Curt N. Daniels, Chariton, appellant pro se.

      Robert L. Stewart Jr. of Robert Stewart & Associates, Phoenix, and Kermit

B. Anderson of Finley, Alt, Smith, Scharnberg, Craig, Hilmes, & Gaffney, P.C.,

Des Moines, for appellees.



      Considered by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                          2



VAITHESWARAN, Judge.

       This third appeal involving the same parties raises the issue of whether

the underlying action is barred by the doctrine of claim preclusion.

I.     Background Proceedings

       Curt Daniels sued John Holtz and others in connection with a sheriff’s sale

of certain stock in a company known as Indian Creek Corporation (ICC). The

litigation spawned two appeals. See Daniels v. Holtz, 794 N.W.2d 813, 815

(Iowa 2010); Daniels v. Holtz, No. 12-1522, 2013 WL 5743640, at *1 (Iowa Ct.

App. Oct. 23, 2013).

       The opinion in the first appeal provides a detailed rendition of the facts

and issues. See Holtz, 794 N.W.2d at 815-17. Daniels challenged two aspects

of a summary judgment ruling disposing of a multitude of claims. Id. at 817. The

court found a genuine issue of material fact precluding summary judgment in

favor of Holtz and remanded the case for a determination of whether the fact

issue would require the sheriff’s sale to be set aside. Id. at 825.

       On remand, the district court set aside the sheriff’s sale. Holtz appealed

the remand decision, and this court affirmed. Holtz, 2013 WL 5743640, at *2.

       After the second appeal became final, Daniels filed a “motion for court

imposition of constructive trust, order for restitution and request for punitive

damages.” He alleged:

       This instant action is brought to restore to [him] the [corporation]
       property and property that was owned by [him] personally prior to
       the . . . sheriff’s sale along with all proceeds Holtz deprived [the
       corporation and him] of receiving post the sheriff’s sale and the
       costs incurred by [him] to recover his property.
                                         3



In addition to seeking a constructive trust on certain property, Daniels requested

actual and punitive damages.

       Holtz filed a resistance to the motion.      He asserted “Daniel’s Motion

requests the same relief that was requested in his initial Petition for Relief filed

February 26, 2007,” which was “conclusively disposed of by” the district court

and supreme court.

       The district court denied the motion.      The court reasoned in part as

follows:

               Under Iowa law, “a party must litigate all matters growing out
       of the claim” or they may be precluded from bringing a second
       action seeking relief which could and should have been brought in
       the first action. Pavone v. Kirke, 807 N.W.2d 828, 835-36 (Iowa
       2011). The reason for this rule is to prevent a party from getting “a
       second bite” simply by alleging a new theory of recovery for the
       same wrong. Id. . . .
               The remedies of constructive trust, unjust enrichment, and
       restitution now sought by the plaintiff in his present filings either
       were brought before the Court and rejected, or were not brought
       before the Court in a timely manner and thus must be rejected.

A third appeal followed.

       On appeal, Daniel styles his trial court “motion” as an action to implement

or enforce the final judgment setting aside the sheriff’s sale. He contends the

district court erred in denying the motion/action. Holtz responds with a number of

arguments, including an argument premised on “res judicata.”

II.    Res Judicata – Claim Preclusion

       “The doctrine of res judicata includes both claim preclusion and issue

preclusion.” Pavone, 807 N.W.2d at 835. This appeal involves claim preclusion,

which “holds that a valid and final judgment on a claim bars a second action on
                                          4



the adjudicated claim or any part thereof.” Id. In other words, “[a]n adjudication

in a prior action between the same parties on the same claim is final as to all

issues that could have been presented to the court for determination.” Id. at 836

(citation omitted).

       To establish claim preclusion a party must show: (1) the parties in
       the first and second action are the same parties or parties in privity,
       (2) there was a final judgment on the merits in the first action, and
       (3) the claim in the second suit could have been fully and fairly
       adjudicated in the prior case (i.e., both suits involve the same
       cause of action).

Id.

       There is no dispute as to the first and second elements. Daniels and Holtz

were both parties to the original action, and the original action culminated in a

final judgment setting aside the sheriff’s sale of ICC stock.

        We turn to the third element—whether the claim in the second suit could

have been fully and fairly adjudicated in the prior case. “[A] party must litigate all

matters growing out of the claim, and claim preclusion will apply not only to

matters actually determined in an earlier action but to all relevant matters that

could have been determined.” Id. at 835 (citation omitted).

       Daniels’ motion/action underlying this appeal is the “second suit” for

purposes of a claim preclusion analysis. The issues raised in this suit were

raised before. Specifically, after the district court issued its remand decision

setting aside the sheriff’s sale, Holtz moved for a new trial, which Daniels

resisted. In his resistance, he urged the district court to amend the ruling to

impose “a constructive trust upon Holtz in his post sheriff sale dealings with ICC,

to assure that Holtz is not able to benefit from his fraud.” Daniels also asserted,
                                         5



“All of Holtz’s activities concerning ICC/Daniels following the sheriff’s sale, the

ownership transfer(s) of ICC, sale of ICC’s personal property, interference with

Daniels operation of ICC, extending the sheriff’s sale reach to Daniels’s

residence/homestead, and other activities by Holtz should all be assessed for

fairness by the court.” Although the district court’s ruling on Holtz’s new trial

motion did not address the issues raised in Daniel’s resistance, they were clearly

issues that “could have been determined.” Id.

      Because the relief Daniels sought in the second suit is the same relief

Daniels sought in the original action, we conclude claim preclusion barred the

second suit.     Accordingly, the district court did not err in denying the

motion/action on res judicata grounds.

      AFFIRMED.